Citation Nr: 9901240	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of the currently 
assigned 40 percent for service-connected degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from October 1968 to October 1972, to include service in 
Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  A lumbosacral spine disability is manifested by a 
limitation of lumbar spine motion and by muscle spasm, with 
pain on use and activity, but without evidence of 
radiculopathy or other neurologic deficit and productive of 
no more than moderate-to-severe symptomatology with 
occasional exacerbations.

3.  Service connection is in effect for degenerative disc 
disease of the lumbosacral spine, evaluated as 40 percent 
disabling.  The veteran has no other adjudicated service-
connected disabilities.

4.  The veteran completed two years of college.  He has 
worked in his own businesses as a fishing guide and a 
landscaper/lawn maintenance entrepreneur.  His last known 
employment was in or around 1995 or 1996.

5.  The competent and probative evidence does not show that 
the veterans service-connected lumbosacral spine disability 
is of sufficient severity as to prevent him from engaging in 
some form of substantially gainful employment consistent with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria to warrant an evaluation in excess of 40 
percent for service-connected residuals of degenerative disc 
disease of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).

2.  The criteria to warrant entitlement to TDIU benefits have 
not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect the veterans complaints of 
lower back pain.  X-rays accomplished in November 1971 
revealed first degree reverse spondylolisthesis of L5 to S1.  
In a letter dated in June 1972, K.T., M.D., indicated that 
the veteran had low back pain with extended bending, 
stooping, lifting or walking.  Examination at that time 
revealed a good range of back motion, with slight discomfort 
across the lower lumbar region.  Straight leg raising was 
negative.  Dr. K.T.s impression was that the veteran had a 
low back strain associated with some structural instability.  
The report of examination conducted in connection with 
separation includes notation of a history of low back pain 
that had been treated with good results.

In June 1996, the veteran applied for VA compensation 
benefits based on back problems.  He did not complete the 
portion of VA Form 21-526 pertaining to claims of total 
disablement at that time.

In August 1996, the RO received private records from S.E., 
M.D, reflecting treatment for various physical complaints 
from May 1986 to April 1996.  In December 1988, the veteran 
complained of low back pain since being in the Air Force.  He 
reported having three-to-five attacks of back exacerbations 
every year.  He stated that he had an attack a few weeks 
earlier when working on trees.  Examination showed marked 
paralumbar spasm.  Neurologic examination was normal.  X-rays 
were interpreted as normal.  In February 1989, the veteran 
presented with complaints of pain in his left elbow, cervical 
spine and lumbosacral spine after being involved in a motor 
vehicle accident.  Neurologic examination was within normal 
limits.  There was evidence of tenderness in the L4 to L5 
area, with some restricted range of motion due to tenderness 
and pain.  The impression was multiple contusions and 
strains.  In March 1991, the veteran complained of acute low 
back pain subsequent to shoveling snow a day earlier.  
Examination revealed marked paralumbar spasm, nonradiating.  
X-rays showed degenerative changes.  The diagnosis was acute 
lumbosacral strain.  The veteran was discharged with pain 
relievers.

In August 1996, the RO received a letter dated in July 1991, 
prepared by Douglas W., M.D.  Dr. Douglas W. examined the 
veteran for complaints of thoracic and lumbar pain, noting 
that the veteran was working as an independent landscaper and 
lawn maintenance entrepreneur.  Dr. Douglas W. stated that 
the veterans problems began with a motor vehicle accident in 
the winter of 1989.  Subsequent computerized tomography scan 
showed a degenerative disc at L4 to L5.  Dr. Douglas W. noted 
that the veteran had had episodes of significant low back 
pain with muscle spasm that laid him up for approx 3-4 wk. 
each time  The veterans complaints included pain with all 
activity such as bending, sitting, driving, lifting, 
standing, walking, coughing and sneezing.  Dr. Douglas W. 
noted that the veterans back history went back to 1969, when 
he had problems that responded to chiropractic and exercise.  
Dr. Douglas W. also noted a family history of back problems.  
Examination revealed that the veteran mobilized without 
difficulty.  He would only forward flex to his knees, was 
quite stiff with the reversal of spinal rhythm, and had poor 
movement to either side.  Dr. Douglas W. noted that 
[i]nterestingly, we did not find any significant muscle 
spasm but there was tenderness in his lumbosacral junction.  
There was no sciatic notch tenderness and his sensation and 
motor power ewer completely normal.Unilateral straight leg 
raising to 80 degrees on each side did not give him any real 
problems and there were no sciatic nerve root tension signs.  
Bilateral straight leg raising did not bother him but 
hyperextension of his hips did.  Dr. Douglas W. noted that 
the most prominent diagnostic finding was degenerative e 
central disc at L4 to L5, stated to cause some back pain, but 
it certainly is not causing any significant sciatica.  
The impression was mechanical low back pain with degenerative 
disc disease.  In response to the ROs request for further 
records, Dr. Douglas W. responded that he had not seen the 
veteran since 1991.

Also received in August 1996 is a letter from A.M., D.C., 
summarizing the veterans chiropractic treatment for low back 
pain radiating to both legs in 1979.  The veterans 
registration form, enclosed with the letter, contains no 
medical diagnosis pertinent to his back problems.

In September 1996, the RO received records of neurosurgical 
evaluation by R.D., M.D., dated in October 1990 and February 
1991.  In October 1990, the veteran was referred for 
evaluation of low back pain and hip and thigh pain.  Dr. R.D. 
noted the veterans history of back injury at age 21, while 
in the service, as well as involvement in an automobile 
accident 20 months earlier.  Examination revealed a normal 
station and gait, including heel, toe and tandem walking.  
There was no evidence of lower extremity atrophy or 
fasciculation.  Strength was symmetric, and reflexes and 
sensation were normal.  There was a very poor range of lumbar 
spine motion.  Magnetic resonance imagining (MRI) was 
referenced as showing a bulge at the L4-to-L5 level, with the 
nerve exited above that point and not apparently entrapped.  
Dr. R.D. stated that the veterans primary problem was 
fibromuscular and that he was in need of a good stretching 
program.  The veteran gave a history of having been without 
symptoms when in a stretching program several years earlier.  
Dr. R.D. stated that the veterans bulging disc was of no 
consequence, and that there was no reason to restrict the 
veterans activities.  An entry dated in February 1991 showed 
improvement in the veterans range of lumbar motion with 
therapy.

In September 1996, the RO received records of treatment by 
Dr. B., D.C., dated from April 1980 to November 1983, and 
records from David W., D.C., dated from April 1985 to 
March 1996.  In a letter accompanying the records, David W., 
D.C., summarized that the veteran received chiropractic 
treatment and physiotherapy from Dr. B., D.C., for his lumbar 
spine 20 times in 1980 and 11 times in 1981.  David W., D.C., 
reported having treated the veteran beginning in April 1985 
for acute low back pain and Grade 2 sciatica, with subsequent 
treatment for recurrent episodes of low back pain, 
intermittently in association with Grade 1-to-2 sciatica.  
David W., D.C., stated that records showed a consistent 
pattern of a chronic unstable lumbar spine and that lumbar x-
rays taken over a 16-year period showed posterior wedging of 
the lumbosacral disc and lumbar antalgia due to IV disc 
swelling and L5 spondylosis due to degeneration of the 
lumbosacral spine.

Specific entries of treatment by David W., D.C., are 
summarized as follows:  In April 1985, the veteran sought 
treatment after picking up a lawnmower and experiencing low 
back pain and mild pain radiating to his mid-leg and thigh.  
David W., D.C. noted the veterans history of having been 
involved in a ski accident one month earlier with resulting 
shoulder pain and low back stiffness.  In April 1986, the 
veteran complained of sharp low back pain radiating into his 
left buttock.  He reported frequent raking during the prior 
few weeks.  In June 1986 he complained of pain in his back 
after shoveling.  In September 1986 he reported that mowing 
several lawns aggravated his low back pain.  In October 1986 
he reported a period of raking, with subsequent aggravated 
low back pain.  In May 1987, he complained of pain after 
installing a thermostat in his car.  In September 1987, he 
complained of pain after thatching two lawns.  In 
November 1987, he complained of muscle spasm after bowling.  
In February 1988, he reported that skiing and prolonged work 
had resulted in mild aggravation of his low back.  In August 
1988, he reported involvement in a swimming accident with 
resulting neck and low back pain.  In December 1988, he 
complained of back pain after vacuuming; use of a lumbosacral 
support was recommended  In February 1989, the veteran 
reported that his low back felt unstable since the 
automobile accident.  He complained of mild right posterior 
thigh pain.  In April 1989, the veteran reported that pushing 
the lawn mower caused back pain.  In May 1989, he complained 
of low back pain on prolonged sitting.  Records reflect 
continuing treatment with improving lumbosacral symptoms and 
also show that the veteran continued to work in landscaping, 
reporting increased symptoms with tasks such as mowing, 
thatching, etc.  For instance, in July 1990, the veteran 
reported that his mower had popped into a fence post 
hole.  He complained of a mild pulling pain in his 
lumbosacral region thereafter.  In September 1990, he 
complained that thatching lawns caused a mild exacerbation of 
his lumbosacral myalgia and stiffness.  In August 1993, he 
fell down a steep incline.  In September 1993, he reported 
working double shifts, with progressive low back myalgia 
resulting.  In March 1994, he reported that skiing in deep 
snow and potting plants had provoked his low back symptoms.  
In August 1995, he reported that pulling a stubborn lawnmower 
caused an exacerbation of his low back symptoms.  In March 
1996, he complained of mild pressure in his tailbone after 
rowing the week prior.

Also received in September 1996, are records reflecting that 
the veteran presented in June 1996 with increased complaints 
after bicycling during the winter.  He denied complaints of 
lower extremity weakness or numbness.  He complained of back 
pain and some radiation into the right upper leg.  Review of 
x-rays showed a retrolisthesis at L5 to S1, with peripheral 
osteophyte formation and traction osteophytes at L4 to L5.  
Examination revealed lower lumbar paravertebral muscle pain 
and spasm.  He walked with a slight limp.  Back range of 
motion was restricted in all directions, and straight leg 
raising was positive at 70 degrees on the right.  The 
impression was lower lumbar degenerative disc disease, 
possible additional protrusion after a bicycling episode.  X-
rays accomplished in June 1996 revealed mild degenerative 
disc space narrowing with associated spondylosis at L4 to L5 
and at L5 to S1.  Later in June 1996, the veteran underwent 
lumbar radiculopathy; he was discharged in stable condition.  

In September 1996, the veteran amended his claim to reflect a 
request for TDIU benefits due to his lumbar disability.  He 
reported being employed in lawn maintenance and as a fly 
fishing guide.  He claimed eight months lost from illness and 
stated that he had last worked in August 1996.  He gave a 
history of having completed two years of college and having 
undergone training as a fly fishing guide.

In a letter received in October 1996, Dr. Daniel W., reported 
having seen the veteran in March 1996 with complaints of low 
back pain, stiffness and a sensation of sacral displacement.  
Examination revealed a guarded gait with slight lumbar 
flexion and right leg deficiency with sacroiliac joint 
tenderness.  Treatment was given with good results.  Dr. 
Daniel W. stated that it was evident that his spinal 
condition would not tolerate this working environment 
(rafting guide, lawn care).  With the disc damage present it 
is unlikely his symptomatology will improve and temporary 
relief would be the most that could be offered from this 
office.

In a letter dated in October 1996, David W., D.C., summarized 
that the veterans lumbosacral symptoms had increased in 
frequency due to further disc de-stabilization.  David W., 
D.C., stated that the veteran was more susceptible to 
exacerbation with activities, and that he was unable to work 
in his normal occupation.

In November 1996, the veteran reported for VA examination of 
his spine.  X-rays revealed mild findings of degenerative 
disc disease at L4 to L5 and L5 to S1.  The veteran wore a 
back brace for ambulation and a lift in his right shoe for a 
claimed tilted pelvis.  The veterans gait was very 
deliberate and somewhat labored.  He was able to walk forward 
and backward on his heels and toes.  With his right leg he 
was unable to get on his heels and walk and he had difficulty 
with toe-walking on his right foot.  The veteran had forward 
flexion to 30 degrees and extension to less than 10 degrees.  
He had bilateral rotation to 90 degrees and bilateral bending 
to 15 degrees.  There was evidence of tenderness to 
percussion and pressure over the lower lumbosacral spine.  
The veterans flexion was better in the sitting position.  
There was passive straight leg raising to the right to 85 
degrees, with pain.  Active straight leg raising was only to 
20 degrees.  Straight leg raising of the left was to 
60 degrees actively and 85 degrees passively.  Goldthwaites 
sign was questionably positive.  No neurologic deficits were 
noted.  The impressions were myofascial syndrome with 
paravertebral muscle spasm; herniated L4 to L5 disc and 
bulging L5 to S1 disc per MRI; and probable disc space 
narrowing to rule out degenerative disease.

In a rating decision dated in March 1997, the RO established 
service connection and assigned a 40 percent evaluation for 
degenerative disc disease of the lumbosacral spine, effective 
June 20, 1996.

In April 1997, the RO received a letter from J.M., M.D., who 
noted that the veteran had worked most of his life as a guide 
and/or lawn maintenance worker.  Dr. J.M. noted that the 
veteran had received treatment by chiropractors as well as 
evaluation by multiple neurologic and orthopedic surgeons.  
Dr. J.M. noted that diagnostic testing revealed degenerative 
joint disease of the veterans spine.  Dr. J.M. indicated 
that recent MRI did not show any marked nuclear protrusion.  
Dr. J.M. included notation that after feeling quite well for 
a period the veteran would re-injure his back and become 
debilitated.  Examination revealed positive right straight 
leg raising and an area of hypesthesia on the right lateral 
aspect of the thigh.  The back area from approximately T12 to 
the sacrum was relatively rigid and fixed.  The veteran had a 
great deal of difficulty with flexion, rotation, and tilting.  
The assessment was chronic low back pain secondary to disc 
disease.  Dr. J.M. noted that the veteran was not fit for 
work at the types of jobs he had been doing and would be 
unable to do any kind of work which would involve heavy 
lifting, pulling or chronic sitting.

In a letter dated in April 1997, J.C., M.D. indicated having 
treated the veteran for long-term, chronic degenerative disc 
disease, with intermittent associated radiculopathy, at times 
severe enough to warrant epidural steroid injection.  Dr. 
J.C. indicated that current symptomatology had been 
ameliorated with physical therapy.

In a rating decision dated in May 1997, the RO denied 
entitlement to TDIU benefits.

In August 1997, the veteran and his spouse presented 
testimony before an RO Hearing Officer.  The veteran reported 
using a back brace and a TENS unit, in addition to anti-
inflammatories and pain killers for his back pain.  He 
reported that the use of the medications rendered him 
incapacitated.  Transcript at 3.  He reported difficulties 
with prolonged sitting, standing or walking and stated that 
he had pain radiating to his right leg every day.  He 
specifically indicated an inability to partake in activities 
such as household chores or outdoors chores such as mowing 
the lawn.  Transcript at 4-5.  He stated that his problems 
increased over the years and that by January 1996 he was 
unable to do any work.  Transcript at 6-7.  He reported 
having been denied disability benefits by the Social Security 
Administration.  Transcript at 10-11.  

Records from the Marcus Daly Memorial Hospital, received in 
August 1997, reflect that the veteran presented with back 
complaints in April 1997.  He was evaluated for physical 
therapy.  The physical therapy report shows that the 
veterans active trunk rotation was limited by 30 degrees on 
the right and 20 degrees on the left.  His bilateral lower 
extremity strength was intact.  Passive straight leg raise 
was positive at 65 degrees on the right.  Soft tissue 
tightness and point tenderness was noted in the tissues 
overlying the right sacroiliac joint up into the lower 
lumbosacral paraspinal mass and extending distally out into 
the gluteal region.  In June 1997, the veteran reported to 
the Emergency Department with an acute onset of severe pain.  
He reported having flown his airplane and then pushed it back 
into the hangar the day earlier.  He stated that he awoke the 
next morning with pain.  Examination revealed normal lower 
extremity strength and reflexes.  Straight leg raising 
increased the pain in the low back.  The veteran was advised 
not to do any strenuous activities for a period of time and 
released to bed rest.  The impression was an acute 
exacerbation of low back pain secondary to paralumbar muscle 
strain and intravertebral disc herniation.  In a letter dated 
in July 1997, the veterans physical therapist summarized 
that the veteran had made gains in terms of tolerating 
increasing resistive activity.

A report dated in July 1997, prepared by Dr. J.C., summarized 
the veterans hospital evaluation in June 1997.  In follow-up 
the veterans lower back pain was regionalized to the right 
posterior inferior iliac spine.  The veteran had restricted 
back range of motion, particularly in forward flexion , and 
straight leg raising was positive on the left at 45 degrees 
and positive on the right at 60 degrees.  Peripheral 
neurologic examination showed a decrease of right Achilles 
ankle jerk as compared to the left.  Babinski responses were 
absent.  Dr. J.C. stated that clinical examination indicated 
some progression of radiculopathy on the right as well as a 
subjective increase in overall pain response.  MRI in July 
1997 showed moderate central disc protrusions at the L4 to L5 
and L5 to S1.

In September 1997, the veteran was evaluated by the VA.  The 
examining physician cited review of the veterans claims 
file, with the exception of the most recent MRI result in 
July 1997.  The examiner noted that review of the MRI 
preformed in 1996 was within normal limits.  Examination 
revealed that the veteran had zero degrees of flexion and 
extension of his lumbar spine, with 20 degrees bilateral 
tilt.  The examiner commented that the veterans ability to 
tilt was surprising.  The examiner further stated that 
although the veteran bent forward, he did so with the hips 
without evidence of lumbar flexion.  Lower extremity range of 
motion and reflexes were equal.  The examiner stated being 
unable to appreciate any absent ankle jerk.  The examiner 
noted that the circumference of the veterans left thigh was 
larger than the right due to a bee sting a day or so earlier.  
Ankle and toe strength were full and equal.  Straight leg 
raising was slightly positive on the right causing 
discomfort in the right lumbosacral area.  There was no 
evidence of true radiculopathy down the right leg.  X-rays 
showed normal sacroiliac joints, without scoliosis.  There 
was narrowing at the L4 to L5 interspace, and possibly at the 
L5 to S1 space.  The impression was degenerative disc disease 
at L4 to L5.  

After evaluation in September 1997, the VA examiner commented 
that the veteran was not totally unemployable.  The examiner 
noted that the veterans flexion and extension ability was 
incompatible with the degree of tilt shown and might 
indicate that his actual ability to flex and extend is 
greater than demonstrated.  The examiner noted the 
veterans post-service employment history and stated that 
that type of work would have been much more stressful than 
the single injury that occurred in the service.  The 
examiner concluded that the veteran was employable at a 
light-to-moderate status, and that he should wear an elastic 
abdominal binder when doing any bending or lifting.  In March 
1998, that examiner made an addendum based on review of MRI 
conducted in July 1997.  The examiner stated that there was 
no essential difference from the prior MRI and noted that 
neither test revealed any identified nerve root impingement.  
The examiner continued to note that there had been no 
positive neurologic findings appropriate to the site of the 
diseased disc or compatible with sciatic neuropathy, muscle 
spasm, etc.  The examiner also stated that the zero range of 
motion demonstrated in September 1997 was functional and 
probably not of organic cause and the veteran was not 
prevented from employment based on his back complaints.

The claims file contains a medical report prepared by L.W., 
M.D. in June 1998.  Dr. L.W. obtained a history from the 
veteran, without review of the claims file.  The veteran gave 
a history of in-service injury, with ongoing post-service 
problems and evaluation.  He reported back pain with minimal 
activity.  He denied progressive neurologic symptoms.  The 
veteran evidenced mild tenderness over the right sacroiliac 
joint, not over the midline lumbar area.  Straight leg 
raising was negative bilaterally.  There was no evidence of 
atrophy or fasciculations.  Bilateral lower extremity 
strength was intact.  There was no discrete sensory loss in 
the lower extremities.  Observed gait was normal.  The 
veteran was able to heel-and-toe walk.  Neurologic 
examination was stated to demonstrate no clear radicular 
findings, with negative straight leg raising and tenderness 
over the right sacroiliac area.  Dr. L.W. stated that the 
veteran was capable of some type of sedentary work and would 
require retraining as he was not a candidate for physical 
labor.  The relevant impression was chronic low back pain 
with degenerative disease and no evidence of radiculopathy or 
spinal stenosis.

II.  Increased Evaluation Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  The VA has 
examined the veteran and afforded him opportunity to present 
argument and evidence in support of his claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VAs Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veterans condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veterans favor.  38 C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.


In this case the 40 percent evaluation currently in effect is 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5293-
Diagnostic Code 5295.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (1998).  

38 C.F.R. § 4.71a, Diagnostic Code 5295, pertains to lumbar 
strain.  A 40 percent evaluation is the maximum available 
under that code, contemplating severe symptoms such as 
listing of the whole spine to the opposite side; positive 
Goldthwaites sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent evaluation is warranted.  Id. 

The Board further notes that the currently assigned 40 
percent evaluation is also the maximum available based on 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1998), and in excess of the maximum allowable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (1998) pertaining to arthritis.  Further, the claims 
file contains competent and probative evidence that the 
veteran retains motion in his spine.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  As the veterans spine is not 
ankylosed, application of 38 C.F.R. § 4.71a, Diagnostic Code 
5286 (1998) is not warranted.

Thus, the Board returns to 38 C.F.R. § 4.71a, Diagnostic Code 
5293, which does provide for disability evaluations in excess 
of 40 percent.  Under Diagnostic Code 5293, which pertains to 
intervertebral disc syndrome, a 40 percent evaluation is 
applied for severe symptoms characterized by recurring 
attacks with intermittent relief.  A 60 evaluation is the 
maximum evaluation for this diagnostic code, requiring 
evidence of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a.  

Notably, the most probative evidence in this case, i.e., the 
most recent results of competent medical evaluation, are 
negative for objective evidence of any symptoms compatible 
with sciatic neuropathy, absent ankle jerk or other 
neurologic findings appropriate to the site of the diseased 
disc(s).  Specifically, in September 1997, a VA examiner 
noted prior findings of an absent ankle jerk, but was unable 
to appreciate any absent ankle jerk at that time.  That 
examiner concluded that although straight leg raising was 
positive, causing discomfort, there was no evidence of 
true radiculopathy at that time.  Upon reviewing the results 
of MRI completed in July 1997, that examiner confirmed his 
opinion that there were no positive neurologic findings such 
as sciatic neuropathy, and indicated that diagnostic testing 
showed no nerve root impingement.  That examiner reviewed the 
veterans claims file and conducted a comprehensive physical 
examination.  Consistent with that conclusion are the results 
of examination by a private physician, Dr. L.W., in June 
1998.  Significantly, the veteran denied progressive 
neurologic symptoms at that time.  Also, straight leg raising 
was negative and there was no evidence of atrophy, 
fasciculations or sensory lost.  There were no clear 
radicular findings upon neurologic examination.  Dr. L.W. 
concluded that there was no evidence of radiculopathy.  Such 
opinions, based on a more complete and contemporary review of 
relevant records and/or comprehensive evaluation are the most 
probative in this case and fail to show any pronounced 
neurologic symptoms to warrant assignment of an increased 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The Board next recognizes that the United States Court of 
Veterans Appeals (Court), in DeLuca v. Brown, 8 Vet. App. 202 
(1995), held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The Court has held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Moreover, it has been held that consideration of 
functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The veteran, as discussed above, is currently in 
receipt of the maximum evaluation under Diagnostic Codes 
5292, 5295.  However, recently, the VA Office of the General 
Counsel has issued a precedent opinion that appears to 
mandate such consideration in connection with evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 even where the 
veteran is in receipt of the maximum percentage under the 
diagnostic codes pertaining to limitation of motion.  See 
VAOPGCPREC 36-97 (December 12, 1997).  In this instance, the 
veteran has not demonstrated any additional significant 
functional loss to warrant an increased evaluation based on 
38 C.F.R. §§ 4.40, 4.45, 4.59.  The 40 percent evaluation 
currently assigned specifically contemplates limitation of 
motion, degenerative changes, spasm and pain, as set out in 
the diagnostic codes considered above, particularly 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293, 5295.  The veteran has 
evidenced no additional manifestations not contemplated by 
the above, such as atrophy, weakness, incoordination, 
swelling or deformity.  In fact, as set out in the factual 
background, recent examinations have been specifically 
negative for notation of spasm, atrophy or fasciculation.  
Examiners have noted the veterans complaints and have in 
fact reported that his physical activities are limited due to 
back problems; nevertheless, the Board notes as significant 
that the VA examiner in September 1997 and March 1998, 
questioned the veracity of the veterans demonstrated range 
of lumbar motion, noting the inconsistency between his 
flexion/extension ability and his demonstrated bilateral tilt 
and stating that such suggested that the veteran had a 
greater range of motion than was being demonstrated.  

Also, although the Board recognizes that the veterans 
symptomatology increases in response to activity, it has 
carefully reviewed the veterans reported increased and notes 
that his exacerbations stem from incidents such as a post-
service automobile accident, a biking episode, a skiing 
accident, a swimming accident, working double shifts of 
manual labor as a landscaper, or pushing a plane into a 
hangar.  The percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. Part 4.  The 
Board does not find any authority mandating compensation for 
impairment resulting from any and all activities in which a 
veteran partakes, particularly in a case such as this where 
the veteran is shown to have been extremely active in 
multiple demanding physical occupations and leisure time 
activities.  Despite his complaints of back pain, the veteran 
was able to continue engaging in such activities for many 
years.  There is no increased objective symptomatology or any 
noted change in diagnostic test results to support the grant 
of an increased evaluation based on additional disability 
and/or functional loss.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veterans 
service-connected disabilities.  38 C.F.R. § 4.14 (1996).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case the veterans 
manifested symptoms, a limitation of lumbar motion with 
subjective complaints of pain and spasm, particularly with 
strenuous activity, are clearly contemplated within the 
40 percent evaluation assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

The veteran has suggested that his lumbar spine disability 
results in marked interference with his employment.  The 
record reflects that the veteran has sought periodic 
treatment for his back, including during exacerbating 
episodes.  However, the record does not reflect necessary 
hospitalization on a frequent basis due to his back 
complaints.  Nor do records support a finding that the 
veterans back problem interfered with his employment beyond 
the extent contemplated in the Schedule.  The percentage 
ratings under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the 40 percent schedular evaluation currently 
assigned.  What the veteran has not shown in this case is 
that his spine disability, in and of itself, results in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Thus, the criteria are not met for an evaluation in excess of 
40 percent for degenerative disc disease of the lumbosacral 
spine.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5285, 5293, 5295.  An increased rating, therefore, is 
not warranted at this time.  The Board emphasizes that the 
evidence in this case is not so evenly balanced as to require 
application of the provisions of 38 U.S.C.A. § 5107(b).  In 
addition, the evidence does not present a question as to 
which of two evaluations will be assigned, so the provisions 
of 38 C.F.R. § 4.7 are also not for application.  

III.  TDIU Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

Because the appellants only service-connected disability, 
degenerative disc disease of the lumbosacral spine, is rated 
as 40 percent disabling, the schedular criteria for 
assignment of a total disability rating based on individual 
unemployability are not met.  38 C.F.R. § 4.16(a).  In this 
regard, the Board has carefully examined all of the evidence 
of record and finds that the appellants current disability 
rating is appropriately assigned, as set out in detail in the 
above reasons and bases pertinent to increased evaluations.  

Moreover, the veteran has no other adjudicated service-
connected disabilities and has not expressed any clear intent 
to apply for VA benefits based on any additional disorder(s).  
The Board is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  Recently, in the case of Brannon v. West, No. 96-282 
(November 17, 1998), the Court reiterated laws and 
regulations providing that, "A specific claim in the form 
prescribed by the Secretary . . . must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary."  Specifically, the Court 
cited 38 C.F.R. § 3.155(a), setting out that "Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  Slip op. at 3-4.  In Brannon, the Court 
held that before a VARO or the BVA can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it.While the Board must interpret the 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.  
See Talbert, supra.  Brannon v. West, No. 96-282, Slip Op. at 
4.  In this case, the veteran has not claimed entitlement to 
service connection for any other disability.

Although the veteran has not met the percentage requirements 
set out in 38 C.F.R. § 4.16(a), a claim for a total 
disability rating based upon individual unemployability 
presupposes that the rating for the [service-connected] 
condition


is less than 100%, and only asks for TDIU because of 
subjective factors that the objective rating does not 
consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
It is thus the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15 (1998).  The provisions of 38 C.F.R. § 
4.16(b) allow for extraschedular consideration of cases in 
which veterans who are unemployable due to service-connected 
disabilities but who do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).

Before a total rating based upon individual unemployability 
may be granted, there must also be a determination that the 
appellants service-connected disability is sufficient to 
produce unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is that employment 
which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides.  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
Assignment of a TDIU evaluation requires that the record 
reflect some factor that takes the claimants case outside 
the norm of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The question is whether the veteran is 
capable of performing the physical and mental tasks required 
of employment, not whether the veteran can find employment.  
Id.

In this case, the Board has already determined that the 
appellants lumbar disability does not warrant extraschedular 
consideration.  The competent and probative evidence in this 
case is clear.  First, despite his in-service back 
complaints, in addition to post-service injuries from an 
automobile accident, the veteran was able


to maintain employment guiding fishing boats and 
participating in his independent landscaping/lawn service for 
decades following his discharge from service.  He was also 
capable of pursuing extracurricular activities to include 
skiing and bicycling.  Moreover, although several physicians 
have indicated the veterans inability to pursue continued 
heavy labor, such as his landscaping business, no physician 
has opined that the veteran is unemployable by reason of his 
lumbar disability.  To the contrary, both a VA physician, in 
September 1997 and March 1998, and a private physician, in 
June 1998, have determined that the veteran is capable of at 
least sedentary work.  Although acknowledging that the 
veteran may require retraining for such work, the Board also 
notes that the veteran has completed two years of college and 
there is no evidence of failed vocational rehabilitation 
efforts in this case.

In sum, the available competent evidence shows the veteran to 
be employable in at least a sedentary capacity.  The only 
evidence refuting such conclusion are statements made by the 
veteran.  As lay statements, such assertions are not 
competent to establish a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In each case the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  For the reasons and bases stated above, the 
Board finds that the preponderance of the evidence is against 
the appellants claim as to the issue of entitlement to TDIU 
benefits.  The benefit sought on appeal is accordingly 
denied.






ORDER

An evaluation in excess of 40 percent for service-connected 
degenerative disc disease of the lumbosacral spine is denied.

Entitlement to TDIU benefits is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
